 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   TRACYE BENARD WASHINGTON,                         1:19-cv-00156-NONE-GSA-PC
12                 Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                       REQUEST TO WITHDRAW CONSENT TO
13         vs.                                         MAGISTRATE JUDGE JURISDICTION
                                                       (ECF No. 53.)
14   HICKS, et al.,
15                Defendants.
16

17           Plaintiff, Tracye Benard Washington, is a state prisoner proceeding pro se with this civil
18   rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with plaintiff’s original
19   complaint filed on February 5, 2019, against defendants Sergeant David Hicks and Correctional
20   Officer Hipolito Rocha for use of excessive force in violation of the Eighth Amendment. (ECF
21   No. 1.)1
22           Pending before the court is plaintiff’s motion to withdraw his consent to the Magistrate
23   Judge’s jurisdiction. (ECF No. 53.) Since this action has not yet been reassigned to the
24   undersigned, plaintiff may withdraw his consent without demonstrating good cause or
25   extraordinary circumstances. See 28 U.S.C. § 636(c); Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir.
26   1993) (“Once a civil case is referred to a magistrate judge under section 636(c), the reference can
27
                      1
28                     On June 22, 2020, the court issued an order dismissing all other claims and defendants
     from this action, based on plaintiff’s failure to state a claim. (Doc. No. 19.)
                                                        1
 1   be withdrawn by the court only ‘for good cause shown on its own motion, or under extraordinary
 2   circumstances show by any party.’”). Accordingly, in the interest of justice, the court will grant
 3   plaintiff’s motion to withdraw his consent. A United States District Judge is already assigned to
 4   this action.
 5           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to withdraw consent to
 6   magistrate judge jurisdiction, filed on May 25, 2021, is GRANTED.
 7
     IT IS SO ORDERED.
 8

 9       Dated:     May 27, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
